DETAILED ACTION
Applicant’s amendments and remarks, filed February 17, 2022, are full acknowledged by the Examiner. Currently, claims 1-15 are pending with claim 15 withdrawn, and claims 1 and 11 amended. The following is a complete response to the February 17, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites that “the at least one cutting portion is partially annular”. Parent claim 1 sets forth that the “distal face including … at least one cutting portion … wherein a distal surface of the electrode forms the at least one cutting portion”. Parent claim 1 also requires that “a portion of the at least one cutting portion defining a leading portion partially surrounding a circumference of the at least one aperture”. 
It is the Examiner’s position that, in view of the above cited portions of claims 1 and 15, that the scope of claim 5 is indefinite as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the “a portion of the at least one cutting portion … partially surrounding a circumference of the at least one aperture” in claim 1 and the requirement from claim 5 of “the at least one cutting portion is partially annular”. Said differently, the scope of claim 5 is indefinite because the claims fails to properly relate the structural relationship of the portion of the at least one cutting portion that is “partially surrounding a circumference” to the portion or entirety that is “partially annular”. Claim 12 is rejected due to its dependency on claim 14. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bales et al. (US Pat. No. 4,682,596).
Regarding claim 1, Bales provides for an electrosurgical device for puncturing a tissue comprising: an elongate member having a longitudinal axis and defining a lumen for fluid (see figured 2 with the elongate member at 44 and the lumen formed therethrough), a distal portion which includes an electrode and a distal face (distal portion formed by the tip at 46 which includes an electrode 46 and a distal face formed at the distal-most end of the distal end 48), the distal face defining at least one aperture (via the opening at 66), the distal face including at least one non-cutting portion (the portion of the catheter that extends over 46, see figure 2 and col. 6; 33-40) and at least one cutting portion configured to deliver energy for puncturing the tissue wherein a distal surface of the electrode forms the at least one cutting portion (the portion of 46 exposed at the distal most end), a portion of the at least one cutting portion defining a leading portion partially surrounding a circumference of the at least one aperture (a portion of the entirety of 46 partially surrounding the opening at 66 as in figure 2) and at least a portion of the at least one cutting portion defines a flat tip which has a surface, the surface defining a plane with the plane being perpendicular to the longitudinal axis of the elongate member along both non-longitudinal axes (see figure 2 with the flat surface at the distal-most end of 48 of the electrode 46 with such being perpendicular to the longitudinal axis along the remaining two non-longitudinal axes), and wherein an outer diameter of at least one of the distal portion of the electrosurgical device or the electrode decreases towards a distal tip of the electrosurgical device (see figure 2 showing the rounded taper of the distal-end at 48).  
Regarding claim 8, Bales provides that the at least one cutting portion has a smaller cross-sectional area than a cross-sectional area of a distal end of the elongate member (via 46 being of a smaller diameter than the entirety of the distal end of 44 at 48).  
Regarding claim 14, Bales provides that the at least one cutting portion further comprises at least one beveled corner which meets with the electrically insulating material (via the distal most protrusion at 64 being a bevel via its angled arrangement and meeting the material at 48).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Bales et al. (US Pat. No. 4,682,596) further in view of Wojciechowicz (US Pat. No. 5,520,685).
Regarding claims 2 and 12, Bales fails to teach that that the elongate member is comprised of an electrically conductive tube at least partially covered by an electrically insulating material and wherein an electrically exposed portion of the distal face of the elongate member forms the at least one cutting portion. Wojceichowicz discloses a similar manner of providing an electrosurgical device including an elongate member and al electrically conductive distal tip. Therein, Wojceichowicz  provides for the elongate member to comprise an electrically conductive tube (22, see col. 4) at least partially covered by an electrically insulating material (18) and for a distal face to exposed an electrically conducive portion (see the figures). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the construction arrangement of Wojceichowicz in place of that of Bales to provide for an alternative arrangement of providing an elongate member which provides an electrical connection to the distal end of the device. Bales itself contemplates multiple manners of construction of the elongate member and envisions modifications to its design (see col. 12). Wojceichowicz itself demonstrates that the alternative formation of the elongate member functions equally as well as the arrangement of Bales to provide for a known alternative manner from a known number of options to provide for the delivery of rf current to a distal electrode of the device. One of ordinary skill in the art, in view of the teachings of both Bales and Wojceichowicz would further recognize that either arrangement would functional equally as well to achieve the requisite monopolar energy delivery in Bales to provide for a desired functional effect at a tissue site.
Regarding claim 3, in view of the combination in the rejection of claim 2 above, the combination of Bales and Wojceichowicz  provides that at least one non-cutting portion comprises the electrically insulating material (via the insulating portion 18 per Wojceichowicz being an insulating material).  
Regarding claim 4, Bales provides that the decrease towards the distal tip of the electrosurgical device comprises a gradual sloped portion to the at least one cutting portion (See figure 2 with the rounding of the distal end is a gradual slope to the cutting portion formed by 46).  
Regarding claim 5, Bales provides that the at least one cutting portion is partially annular (via the portion of the at least one portion as in the rejection of claim 1 above being partially annular so as to partially surround the aperture at 66).  
Regarding claim 6, Bales provides that the at least one non-cutting portion is defined by the gradual sloped portion (See figure 2 with the rounding of the distal end is a gradual sloped portion).  
Regarding claim 7, Bales provides that  the at least one cutting portion comprises a notch extending axially along a length of the distal portion of the elongate member (notch formed in between the two annular ribs at 62 and 64 which is axially extending along a portion of 44).  
Regarding claim 9, Bales provides that the at least one cutting portion is configured to produce an elongated cut in the tissue whereby the elongated cut avoids coring of the tissue. The Examiner notes that the limitation of “configured to produce an elongated cut …avoids coring of tissue” if a functional recitation of the intended use of the device and at least one cutting portion. It is well established that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, Bales described in col. 8; 11-18 for the ability to make a cut (i.e. opening in the atherosclerotic material) via the retraction of the device. In this case, this cutting would avoid coring that is acknowledged in Bales during advancement of the tip directly in/through this material.
Regarding claim 10, Bales provides that gradual sloped portion is configured to dilate tissue as the electrosurgical device is advanced through the elongated cut (the tip would be configured to provide dilation when advanced).  
Regarding claim 11, in view of the combination with Wojceichowicz above, the combined device provides that an electrically exposed portion of the elongate member defines the electrode. The combination further provides fora portion of the notch which is proximal of the electrode is covered by the Application No. 16/423,092- 4 - February 17, 2022 electrically insulating material (via the covering of such with the material 18 per Wojceichowicz. Lastly, the combination provides that a portion of the electrically insulating material does not contact the elongate member (an outer portion of the insulating material 18 is not in direct contact with the conductive portion 22).  
Regarding claim 13, Bales provides that the at least one aperture is enclosed by the at least one cutting portion and the electrically insulating material (via 48 and 46 enclosing the aperture at 66).  
Response to Arguments
Applicant’s arguments on pages 5-6 of the Remarks filed February 17, 2022 with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Sisterolli (WO 2010/135793 A1) have been fully considered and are persuasive. Specifically, Applicant’s arguments in view of the amendments set forth to claim 1 regarding the surface that defines a plane with the plane being perpendicular to the longitudinal axis of the elongate member along both non-longitudinal axe define over the Sisterolli reference in that the prior-applied surface of Sisterolli is only perpendicular with respect to one of the non-longitudinal axes. This is due to the surface being angled in one direction to the longitudinal axis.  Therefore, the prior rejections based on Sisterolli have been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the action above:
Claims 1, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bales et al. (US Pat. No. 4,682,596).
Claims 2-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable Bales et al. (US Pat. No. 4,682,596) further in view of Wojciechowicz (US Pat. No. 5,520,685).

It is the Examiner’s position that the cited Bales reference readily addresses each and every limitation set forth in independent claim 1 for at least the reasoning set forth in the action above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794